DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-11, 13-15, 17, 18, 25, 26, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US Pub. No. 2007/0275657).
Regarding claims 1, 10, and 25, Chang discloses a method of wireless communication performed by a forwarding node (figures 9 and 10 relay node), forwarding node for wireless communication, an apparatus for wireless communication, comprising: 
a memory (figure 9 data queue 1015/1111); and 
one or more processors (figure 10 Data processor), coupled to the memory, configured to: 
means to (figure 9 receiver) receive, from a first wireless communication device (figure 3b MS 301) and during a receipt occasion (figure 3b transmit UL data 311), an unscheduled communication (figure 3b transmit UL data 311; paragraph 68: under broadest reasonable interpretation, unscheduled communication (UL data 311) is interpreted as communication unscheduled by the MS 301 to the relay node. The UL schedule is scheduled by the base station and directed transmitted to the MS 301) for forwarding to a second wireless communication device (figure 3b BS 303) or a control node (figure 3b BS 303); and 
means to (figure 9 transmitter) transmit, to the second wireless communication device or the control node and based at least in part on receiving the unscheduled communication during the receipt occasion, an indication of receipt of the unscheduled communication (figure 3b Transmit R-ACK/R-NACK message of UL data 319; paragraph 71: RS 302 transmits R-ACK/R-NACK (indication) information to the BS 303 so as to request retransmission of erroneous data).

Regarding claims 2, 11, 26, all limitations of claims 1 and 10 are disclosed above. Chang further teaches transmitting, to the second wireless communication device or the control node, a communication that is based at least in part on the unscheduled communication (figure 3b step 329 and/or repeat until all data pieces are completely transmit step; paragraph 77).
Regarding claims 4, 13, 28, all limitations of claims 1, 10 are disclosed above. Chang further teaches receiving a new resource grant (figure 3b UL scheduling 323; paragraph 78), an indication to modify a configuration of a configured resource grant, or an indication to modify a transmission configuration based at least in part on transmission of the indication of receipt of the unscheduled communication. 0097-1892 60
Regarding claims 5, 14, 29, all limitations of claims 1 are disclosed above. Chang further teaches transmission of the indication of receipt of the unscheduled communication via one or more resources of a configured grant (figure 3b step 319 (paragraph 71) in view of step 310 (paragraph 68): relay node uses configure resource grant in order to transmit information/data to the base station).
Regarding claims 6, 15, 30, all limitations of claims 1 are disclosed above. Chang further teaches the indication of receipt of the unscheduled communication comprises one or more of: a detection report (figure 3b step 319: ACK/NACK is error detection report).
Regarding claims 8, 17, all limitations of claims 1 and 10 are disclosed above. Chang further teaches reception of the unscheduled communication comprises: 
monitoring the receipt occasion to determine whether the first wireless communication device transmitted the unscheduled communication (paragraphs 68 and 69: relay node monitors the receiving occasion based on UL scheduling from the base station).
Regarding claims 9, 18, all limitations of claims 1 and 10 are disclosed above. Chang further teaches the forwarding node comprises a relay node (see figure 3b: relay node), the second wireless communication device comprises a base station (figure 3b base station).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12, 19-23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. No. 2007/0275657) in view of Yang (US Pub. No. 2020/0374832).
Regarding claims 3, 12, 21, and 27, all limitations of claims 1, 10, 19, and 25 are disclosed above. Chang further teaches transmitting, to the second wireless communication device or the control node, regenerations of the unscheduled communication (see figure 9; paragraphs 118-125: received signal is regenerated for transmission/forwarding).
Chang does not teach but Yang discloses a relay node receives and forwards communications from multiple UEs to a base station (see figure 2d relay node 121; paragraph 192).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to substitute a known element (relay serving multiple UEs) for another in Change (relay node) for predictable result of relaying communication.

Claim 19 is rejected similar as claims 1, 10, and 25 above. Chang does not teach but Yang discloses a non-transitory computer-readable medium storing  a set of instructions for wireless communication (paragraph 249).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Chang a non-transitory computer-readable medium storing  a set of instructions for wireless communication.
The motivation would have been for software implementation.

Regarding claim 20, all limitations of claim 19 are disclosed above. Chang further teaches transmitting, to the second wireless communication device or the control node, a communication that is based at least in part on the unscheduled communication (figure 3b step 329 and/or repeat until all data pieces are completely transmit step; paragraph 77).
Regarding claims 22, all limitations of claims 19 are disclosed above. Chang further teaches receiving a new resource grant (figure 3b UL scheduling 323; paragraph 78), an indication to modify a configuration of a configured resource grant, or an indication to modify a transmission configuration based at least in part on transmission of the indication of receipt of the unscheduled communication. 0097-1892 60
Regarding claims 23 all limitations of claims 19 are disclosed above. Chang further teaches transmission of the indication of receipt of the unscheduled communication via one or more resources of a configured grant (figure 3b step 319 (paragraph 71) in view of step 310 (paragraph 68): relay node uses configure resource grant in order to transmit information/data to the base station).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. No. 2007/0275657) in view of Fehrenbach et al. (US Pub. No. 2020/0092685).
Regarding claims 7 and 16, all limitations of claims 1 and 10 are disclosed above. Chang does not teach but Fehrenbach discloses the unscheduled communication comprises a scheduling request (paragraph 201).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to substitute a known element (control information) for another in Change (data information) for predictable result of relaying communication.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. No. 2007/0275657) in view of Yang (US Pub. No. 2020/0374832) in view of Fehrenbach et al. (US Pub. No. 2020/0092685).
Regarding claims 24 , all limitations of claims 19 are disclosed above. Chang does not teach but Fehrenbach discloses the unscheduled communication comprises a scheduling request (paragraph 201).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to substitute a known element (control information) for another in Change (data information) for predictable result of relaying communication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aijaz (US Pub. No. 2020/0036483) discloses efficient retransmission in multi-hop control network.
Raza et al. (US Pub. No. 2019/0149957) discloses mesh network with relaying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466